
	

113 HR 5821 IH: Fort Frederica National Monument Boundary Expansion Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5821
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Kingston introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To expand the boundary of Fort Frederica National Monument in the State of Georgia, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Fort Frederica National Monument Boundary Expansion Act of 2014.
		2.Fort Frederica National Monument, Georgia
			(a)Maximum acreageThe first section of the Act of May 26, 1936 (16 U.S.C. 433g) is amended by striking two hundred and fifty acres and inserting 525 acres.
			(b)Boundary expansion
				(1)In generalThe boundary of the Fort Frederica National Monument in the State of Georgia is modified to include
			 the land generally depicted as Proposed Acquisition Areas on the map entitled Fort Frederica National Monument Proposed Boundary Expansion, numbered 369/127,249, and dated November 2014.
				(2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the National Park Service.
				(3)Acquisition of landThe Secretary of the Interior may acquire the land and interests in land described in paragraph (1)
			 by donation or purchase with donated or appropriated funds from willing
			 sellers only.
				
